
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.37


VALUECLICK EMPLOYMENT AGREEMENT
EARLE A. MALM II
DECEMBER 26, 2000


The following provisions describe the changes in employment between Earle Malm
and ValueClick effective December 7, 2000. Jim Zarley and Earle Malm have
discussed these changes. This document summarizes the agreements reached as a
result of these discussions.

•It is the company's desire to redefine Malm's role at ValueClick. Malm has
agreed to resign as President and Chief Operating Officer and to accept a new
role with ValueClick.

•Malm's new role will include the following:

•Be a resource to the line operating functions of ValueClick, providing sounding
board guidance, a critical eye and presentation support as a senior
representative of the company in meetings with major customers and suppliers.

•Be a resource to the Executive Management Team in the process of strategy
development, providing experience, industry knowledge and creativity to the
process.

•Be a resource to the CEO in business and corporate development opportunities.
Malm will be responsible for building relationships, researching opportunities,
developing business scenarios and facilitating the process of ValueClick
developing equity and operational strategic alliances.

•Be a resource to the CEO and ValueClick in identifying and developing the
future Senior Management Team of ValueClick.

•Malm will have access to all ValueClick operating functions and data so as to
maintain his knowledge of day-to-day company performance.

•Malm will have access to company resources including executive, operating,
finance and corporate development as needed to fulfill the development of
strategic alliances.

•Malm will attend several major industry conferences and establish relationships
with investment banking firms to monitor industry trends and competitive
developments.

•Malm will travel to the company's Westlake Village headquarters as required to
fulfill these responsibilities and will be there at a minimum of 1-2 days every
other week.

•In this new position Malm will be named Vice Chairman of ValueClick and will
continue as a member of the Board of Directors.


•Malm is guaranteed compensation in this new position, including salary at the
rate of $25,000 monthly, 401(k) and all other health and welfare benefits
through December 31, 2001. Malm may be terminated for cause (i.e., gross
negligence, willful misconduct or insubordination) without rights to any further
benefits.

•Malm's employment as Vice Chairman may be terminated by either party, for any
reason or no reason, immediately upon (10) days written notice given to the
other party. In the event Malm's employment is terminated for any reason other
than resignation or cause (i.e. gross negligence, willful misconduct,
insubordination): or, in the event Malm is terminated for any reason following a
change in control, Malm shall be entitled to all compensation, stock option and
health and welfare benefits that Malm would have been eligible for through
December 31, 2001 employment. Accordingly, Malm and the Company acknowledge and
agree that this agreement and any employments hereunder are to be considered
AT-WILL EMPLOYMENT.

•Malm will surrender rights to 500,000 stock options (strike price of $11.00),
which were part of his prior employment agreement as the President and COO,
dated February 14, 2000. Any value

--------------------------------------------------------------------------------

on the options which would have vested at the rate of 10,416.66 shares per full
month of employment will be reimbursed to Malm either in stock value or cash
value should the common market value exceed $11.00 at the time of Malm's
termination of employment. Should Malm's termination of employment occur prior
to December 31, 2001 and per the terms of this agreement, he shall immediately
become eligible for the stock or cash value of the options which would have
vested through December 31, 2001. This agreement will be in force until
December 31, 2001 or until Malm's termination of employment from ValueClick,
whichever comes first.

•Malm will be reimbursed for reasonable expenses associated for an office
location in Northern California.


Accepted and Agreed by:

Earle A. Malm III
Vice Chairman, ValueClick

James R. Zarley
Chairman and CEO, ValueClick

--------------------------------------------------------------------------------





QuickLinks


VALUECLICK EMPLOYMENT AGREEMENT EARLE A. MALM II DECEMBER 26, 2000
